Citation Nr: 9924394	
Decision Date: 08/27/99    Archive Date: 09/08/99

DOCKET NO.  94-31 886	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to a permanent and total disability rating for 
pension purposes.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


INTRODUCTION

The veteran had active service from September 1971 to July 
1972.

This matter comes before the Board of Veterans' Appeals 
(Board) for appellate review following adverse rating 
determinations by the Los Angeles, California, Regional 
Office (RO) of the Department of Veterans Affairs (VA).  This 
case was remanded in April 1997 for additional development.  
The RO attempted to complete all requested development, and 
the case has been presented for Board review at this time.  


FINDING OF FACT

The veteran failed to report without good cause for a VA 
examination.   


CONCLUSION OF LAW

Entitlement to a permanent and total disability rating for 
pension purposes is denied.  38 U.S.C.A. § 5107 (West 1991); 
38 C.F.R. §§ 3.326, 3.655 (1998).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, the Board notes that the provisions of 38 U.S.C.A. 
§ 5107 have been met, in that the claim for a permanent and 
total disability rating for pension purposes is well 
grounded, and that VA has adequately satisfied the duty to 
assist the veteran in the development of the claim.  

Where there is a well-grounded claim for pension but medical 
evidence accompanying the claim is not adequate for rating 
purposes, a VA examination will be authorized.  38 C.F.R. 
§ 3.326(a).  

When entitlement to a benefit cannot be established or 
confirmed without a current VA examination and a claimant, 
without good cause, fails to report for such examination, 
action shall be taken.  Examples of good cause include, but 
are not limited to, the illness or hospitalization of the 
claimant, death of an immediate family member, etc.  When the 
examination was scheduled in conjunction with an original 
claim other than a compensation claim, a reopened claim for a 
benefit which was previously disallowed, or a claim for 
increase, the claim shall be denied.  38 C.F.R. § 3.655(a)(b) 
(1998).  

In the case at hand, there was some question as to the 
current address of the veteran when the Board remanded the 
appeal in April 1997.  In the remand, the Board essentially 
indicated that a VA examination was required before the case 
could be finally decided.  Subsequently, the RO attempted to 
locate the veteran by various means, including contacting the 
VA medical center and the veteran's representative for 
assistance.  Another address for the veteran was obtained.  
By utilizing the other address, the RO informed the veteran 
that he was scheduled for VA examinations in April 1999.  The 
record indicates that the veteran failed to report for the VA 
examinations.  

In late April 1999, a supplemental statement of the case was 
mailed to the veteran at the address that had more recently 
been obtained.  In that document, the veteran was informed, 
inter alia, that he failed to report for VA examinations in 
April 1999 and that consequently evidence material to the 
outcome of this claim could not be considered.  No 
explanation was rendered as to why he failed to report for 
the examination.  

The aforementioned communications were mailed to the veteran 
from the RO, but they had not been returned as undeliverable.  
See Jones v. West, 12 Vet.App. 98 (1998).  The Board finds 
that the veteran failed to report without good cause for the 
required examination that was scheduled by the RO in 
compliance with the Board's April 1997 remand.  See Dusek v. 
Derwinski, 2 Vet.App. 519 (1992); 38 C.F.R. § 3.326.  
Therefore, the Board is required by pertinent regulation to 
deny the instant claim.  38 C.F.R. § 3.655.  The procedural 
prerequisites have been fully satisfied by the RO's 
communications; the RO also attempted to work with the 
veteran's representative to resolve this matter.  The veteran 
himself failed unilaterally to cooperate in the development 
of his own claim.  The Board is mindful that the duty to 
assist is not a one-way street.  See Wood v. Derwinski, 1 
Vet.App. 190, reconsideration denied, 1 Vet.App. 406 (1991) 
(per curiam).  Therefore, the appeal is denied.   



ORDER

A permanent and total disability rating for pension purposes 
is denied.  



		
	M. SABULSKY 
	Member, Board of Veterans' Appeals

